           Case 6:20-cv-00802-ADA Document 21 Filed 11/04/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

                                               §
 EXPRESS MOBILE, INC.,                         §     Case No. 6:20-cv-00802-ADA
                                               §
                   Plaintiff,                  §
                                               §     Jury Trial Demanded
        vs.                                    §
                                               §
 eBAY INC.,                                    §
                                               §
                   Defendants.                 §
                                               §
                                               §

                                CASE READINESS STATUS REPORT

       Plaintiff Express Mobile, Inc. (“EMI”) and Defendant eBay Inc. (“eBay”) hereby provide

the following status report in advance of the initial Case Management Conference (CMC).

                                   FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on September 1, 2020. There has been one extension for

a total of 30 days.

                                   RESPONSE TO THE COMPLAINT

       eBay filed an Answer to the Complaint on October 23, 2020.

                                      PENDING MOTIONS

       There are no pending motions.

                                       RELATED CASES

       The following cases are related, in that they all involve the Plaintiff and the same and/or

similar patents.


       •    Express Mobile, Inc. v. Facebook, Inc., Case No. 6:20-00803-ADA (W.D. Tex.) filed
            September 1, 2020, in which Facebook, Inc. has responded to the initial pleading –

            Answer filed 10/26/20 Dkt. 17.


                                                1
            Case 6:20-cv-00802-ADA Document 21 Filed 11/04/20 Page 2 of 4




       •     Express Mobile, Inc. v. Google LLC, Case No. 6:20-00804-ADA (W.D. Tex.) filed

             September 1, 2020, in which Google LLC filed an opposed motion for extension of

             time to respond to 11/6/2020 which was granted on 10/19/2020. Google’s Response

             is now due 11/6/2020.

       •     Express Mobile, Inc. v. Atlassian Corp. plc et al Case No. 6:20-cv-00805-ADA

             (W.D. Tex.) filed September 1, 2020, in which Atlassian Corp. filed an unopposed

             motion for extension of time to respond to 12/22/2020 which was granted on

             9/23/2020. Atlassian’s Response is now due 12/22/2020.

       •     Express Mobile, Inc. v. Dropbox, Inc., Cases No. 6:20-00806-ADA (W.D. Tex.) filed

             September 1, 2020, in which Dropbox, Inc. filed an opposed motion for extension of

             time to respond to 11/9/2020 which was granted on 10/20/2020. Dropbox’s Answer

             is now due 11/9/2020.

                           IPR, CBM, AND OTHER PGR FILINGS

       Third-party, Unified Patents, filed a request for reexamination of U.S. Patent No.

7,594,168, which the PTO granted on October 28, 2020.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted Patent Nos. 6,546,397 (“the ’397 patent”) and 7,594,168 (“the ’168

patent”).

                        APPOINTMENT OF TECHNICAL ADVISER

       At this time, the parties have not decided whether a technical adviser is necessary. The

parties look forward to discussing the issue with the Court at the CMC.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant conducted a meet & confer conference on November 2, 2020.

The parties have no pre- Markman issues to raise at the CMC.




                                                2
       Case 6:20-cv-00802-ADA Document 21 Filed 11/04/20 Page 3 of 4




Dated: November 4, 2020     Respectfully submitted,

                            /s/ Robert Kramer (with permission by Robert Christopher
                            Bunt)

                            FEINBERG DAY KRAMER ALBERTI LIM
                            TONKOVICH & BELLOLI LLP
                            Robert F. Kramer (pro hac vice)
                            rkramer@feinday.com
                            M. Elizabeth Day (pro hac vice)
                            eday@feinday.com
                            David Alberti (pro hac vice)
                            dalberti@feinday.com
                            Sal Lim (pro hac vice)
                            slim@feinday.com
                            Russell S. Tonkovich (pro hac vice)
                            rtonkovich@feinday.com
                            Marc Belloli (pro hac vice)
                            mbelloli@feinday.com
                            577 Airport Blvd., Suite 250
                            Burlingame, California 94010
                            Tel: 650-825-4300
                            Fax: 650-460-8443

                            Robert Christopher Bunt
                            State Bar No. 0078716
                            Charles Ainsworth
                            State Bar No. 00783521
                            PARKER, BUNT & AINSWORTH, P.C.
                            100 E. Ferguson Suite 418
                            Tyler Texas 75702
                            903-531-3535
                            rcbunt@pbatyler.com
                            charley@pbatyler.com

                           Attorneys for Plaintiff
                           Express Mobile, Inc.

                            /s/ Will Melehani (with permission by Robert Christopher
                            Bunt)

                            Jared Bobrow (pro hac vice)
                            jbobrow@orrick.com
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                            Menlo Park, CA 94025-1015
                            Tel: (650) 614-7400


                                       3
         Case 6:20-cv-00802-ADA Document 21 Filed 11/04/20 Page 4 of 4




                                    Fax: (650) 614-7401

                                    Will Melehani (pro hac vice)
                                    wmelehani@orrick.com
                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                    The Orrick Building
                                    405 Howard Street
                                    San Francisco, CA 94105-2669
                                    Tel: (415) 773-5700
                                    Fax: (415) 773-5759

                                    Melissa R. Smith
                                    Texas Bar No. 24001351
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Ave
                                    Marshall, Texas, 75670
                                    Tel: (903) 934-8450
                                    Fax: (903) 934-9257

                                    Attorneys for Defendant
                                    eBay Inc.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

served on all counsel of record who are deemed to have consented to electronic service via the

Court’s CM/ECF system on November 4, 2020.

                                                    /s/ Robert Christopher Bunt
                                                    ROBERT CHRISTOPHER BUNT




                                               4
